

116 HR 3765 IH: Citizens Count Census Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3765IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Comer (for himself and Mr. Jordan) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 13, United States Code, to require that any questionnaire used for a decennial
			 census of population contains a question regarding citizenship, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Citizens Count Census Act of 2019. 2.Citizenship status on census questionnairesSection 141 of title 13, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
 (g)In conducting the 2020 decennial census and each decennial census thereafter, the Secretary shall include in any questionnaire distributed or otherwise used for the purpose of determining the total population by States a checkbox or other similar option for respondents to indicate whether the respondent is a citizen or national of the United States..
			